DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12 and 13 have been canceled.  Claims 2, 3, 5, 8, and 20 have been amended.  Claims 29-31 have been added.  Claims 1-11, 17, 18, 20, 21, 25, 26 and 29-31 are pending and under consideration. 

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant’s amendment of claim 2 has restored the effective filing date to 3/08/2016.

The rejection of claims 3, 8, 20 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. is withdrawn in light of applicant’s amendments of claims 3, 8 and 20. 

The rejection of claims 1-5, 17, 20, 25 and 26 under 35 U.S.C. 103 as being unpatentable over Kager et al (Therapeutics and Clinical Risk Management, 2010, Vol. 6, pp. 279-286, reference of the IDS) as evidenced by the Dose Calculator (downloaded from the Web on 6-12-2009) in view of Hewitt et al (Clinical Immunology, 2012, Vol. 143, pp. 162-169, reference of the IDS submitted 1-07-2020) and the abstract of Dhupkar et al (Journal for the Immunotherapy of Cancer, November 2015, Vol. 3, sup. 2, Abstract No. P218) is withdrawn.  Applicant argues that the combination of references do not render obvious the combination of a NOD2 agonist with a PD-1 axis antagonist, because of a lack of reasonable expectation of success.  This has been considered and found persuasive.   Although Guo et al (Journal of Translational Medicine, 2015, Vol. 13, No. 247, 13 pages) teach that tumor-PD-L1 expression is required for anti-PD-L1 antibody to intervene with the process of tumor antigen specific T cells being disabled by the tumor PD-L1 expression (page 8/13, lines 1-3 under the heading “In vivo Trabectedin treatment…”), there are no teachings or art of record to indicate that PD-L1 is induced in the tumor cell microenvironment by muramyl dipeptide or any other NOD2 agonist.  Hewitt et al teach that PD-L1 is induced in primary monocyte cells using native muramyl dipeptide but this has no nexus with the expression of PD-L1 in the tumor microenvironment.   

The rejection of claims 1-3, 5-8, 17, 18, 20, 25 and 26 under 35 U.S.C. 103 as being unpatentable over Kager et al, Hewitt et al and the abstract of Dhupkar et al as applied to claims 1-5, 17, 18, 20, 25 and 26 above, and further in view of Medina and Adams (Pharmacotherapy, March 20 2016, Vol. 36, pp. 317-334) is withdrawn in light of applicant’s arguments, above. .

The rejection of claims 1-8, 17, 18, 20, 25 and 26 under 35 U.S.C. 103 as being unpatentable over Kager et al, Hewitt et al and the abstract of Dhupkar et al as applied to claims 1-5, 17, 18, 20, 25 and 26 above, and further in view of Raedler (American Health & Drug Benefits, 2015, Vol. 8, pp. 180-183) is withdrawn in light of applicant’s arguments, above.

The rejection of claims 1-5, 9-11, 17, 18, 20, 25 and 26 under 35 U.S.C. 103 as being unpatentable over Kager et al, Hewitt et al and the abstract of Dhupkar et al as applied to claims 1-5, 17, 18, 20, 25 and 26 above, and further in view of Marquez-Rodas et al (Annals of Translational Medicine, 2015, Vol. 3, No: 267, 16 pages) is withdrawn in light of applicant’s arguments, above

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is drawn to a kit comprising (i) a dosage of a NOD2 agonist ranging from about 0.01mg/kg to about 1.5 mg/kg body weight; (ii) a dosage of a PD-1 axis antagonist ranging from aaaabout 0.1 mg/kg to about 30 mg/kg of body weight; and (iii) a package insert.  The recitation of a dosage in mg/kg cannot define the actual dosage without knowledge of the actual weight of the subject.  In the instant case, a dosage of a NOD2 agonist ranging from about 0.01 mg/kg to about 1.5 mg/kg would be about 0.45 mg to about 67.5 mg for a patient weighing 45 kg, in contrast to 0.90 mg to about 135 mg for a patient weighing 90 kg.  Thus, the metes and bound of claim 26 are unclear with respect to both dosage ranges of parts (i) and (ii) without a limitation regarding the weight of the patient.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9, 10, 18, 20, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuohy (WO2017079303, priority to 11/02/2015).
Tuohy discloses a method of enhancing or inducing an immune response in a subject having breast cancer, ovarian cancer or prostate cancer comprising the administration of a first immune checkpoint inhibitor and a second immune checkpoint inhibitor (claims and 2 of ‘303) in addition to a targeted cancer vaccine (claims 3-6 and 17-21 of ‘303) and an adjuvant which is muramyl dipeptide (N-acetyl-muramyl-L-alanyl-D-isoglutamine, claim 19 of ‘303), which meets that limitation of instant claims 1, 2 and 20.  Tuohy discloses that the subjects being treated are human (claim 14 of ‘303) which meets the limitation of instant claim 25 and subjects with breast cancer, or ovarian cancer (claim 2 of ‘303) which meets the limitations of claim 20. Tuohy discloses that the first and second immune checkpoint inhibitors include anti-PD-1 antibodies and anti-PD-L1 antibodies (claims 9-13) which meets the limitations of instant claims 5-7, 9 and Durvalumab and Atezoliumab in claim 10 because Dervalumab is otherwise known are MEDI4736 and Atezolizumab is known as MPDL3280A.  Tuohy discloses the intravenous administration of the pharmaceutical composition comprising the first and second checkpoint inhibitors and the targeted cancer vaccine by intravenous administration (pages 19-20, first two paragraphs under “Pharmaceutical Compositions”) which meets that limitations of claim 18. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 5-10, 18, 20, 25, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tuohy (WO2017079303) in view of Raedler (American Health & Drug Benefits, 2015, Vol. 8, pp. 180-183, cited in the prior Office action).
Tuohy teaches the limitations of claims 1, 2, 5-7, 9, 10, 18, 20, and 25 for the reasons set forth above.  Tuohy does not teach the dosage or timing of administration of the PD-1 antagonist antibody, such as nivolumab, required in instant claim 8, 26(ii) and 31.
Raedler teaches that the recommended dosage of nivolumab is 3mg/kg administered as an intravenous infusion every two weeks (page 181, first paragraph under the heading “Dosing and Administration”) which meets the limitations of claims 8, 18, 26(ii) and 31.
It would have been prima facie obvious prior to the effective filing date to use the antibody dosages and route of administration taught by Raedler.  One of skill in the art would have been motivated to do so because Raedler teaches that 3 mg/kg administered as an intravenous infusion is the recommend dosage of nivolumab.

Claims 1, 2, 5-7, 9-11, 18, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tuohy (WO2017079303) in view of Marquez-Rodas et al (Annals of Translational Medicine, 2015, Vol. 3, No: 267, 16 pages, cited in the prior Office action).
Tuohy teaches the limitations of claims 1, 2, 5-7, 9, 10, 18, 20, and 25 for the reasons set forth above.  Tuohy does not teach the dosage or timing of administration of the PD-L1 antagonist antibody, such as durvalumab, required in instant claim 11.
Marquez-Rodas et al teach the administration of Durvalumab in a clinical trial to treat melanoma wherein the dosage was up to 10 mg/kg or 15 mg.kg given Q3W, with no dose-limiting toxicities (pages 9/16 to 10/16, bridging paragraph).

It would have been prima facie obvious prior to the effective filing date to use the antibody dosages and route of administration taught by Marquez-Rodas et al.  One of skill in the art would have been motivated to do so because Marquez-Rodas et al teach the administration of durvalumab in a dose of 10mg/kg or 15 mg/kg given once every three weeks to human patients with melanoma was not associated with any dose-limiting toxicity.  One of skill in the art would have been motivated to use a dose of an anti-PD-L1 antibody that was not associated with any dose-limiting toxicity.

Claims 1, 2, 5-7, 9, 10, 18, 20, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tuohy (WO2017079303) in view of Cross et al (clinical; and Translational Immunology, 2015, Vol. 4, e30, 10 pages).
Tuohy teaches the limitations of claims 1, 2, 5-7, 9, 10, 18, 20, and 25 for the reasons set forth above.  Tuohy does not specifically teach colorectal cancer as a cancer of the inventive method required by instant claim 21.
Cross et al teach a mouse model of therapeutic vaccination against colorectal cancer combined with an anti-PD-1 antibody extended survival in tumor bearing mice and in some cases completely eliminated the tumor (last sentence of the abstract and page 9, first column, lines 9-12).
It would have been prima facie obvious prior to the effective filing date to target colorectal cancer using the method of Tuohy et al.  One of skill in the art would have been motivated to do so by the teaching of Cross et al on the requirement for anti-PD-1 antibody to be administered in conjunction with an anti-colorectal cancer vaccine in the treatment of tumor-bearing mice. 

Claims 1, 2, 5-7, 9, 10, 18, 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tuohy (WO2017079303) in view of Coulombe et al (PLoS One, 2012, Vol. 7, No. 5, e36734, 11 pages).
Tuohy teaches the limitations of claims 1, 2, 5-7, 9, 10, 18, 20, and 25 for the reasons set forth above.  Tuohy does not teach the dosage of the muramyl dipeptide (N-acetyl-muramyl-L-alanyl-D-isoglutamine), required in claim 26(i). 
Coulombe et al teach the intravenous administration of MDP to mice at 1.25 mg/kg to 15 mg/kg for 6 days (page 10, under the heading “Virus infection of mice and treatment”) which meets the limitation of claim 17. 
It is within the purview of one of skill in the art to adjust the doses of a therapeutic agent , such as the muramyl dipeptide adjuvant of Tuohy when given in combination with an additional agent, such as the anti-PD-1 antibody and vaccine of Tuohy, rendering the dose of muramyl dipeptide within the range of 1.25 mg/kg to about 1.5 mg/kg of claim 26(i) obvious.  
Further, it would be obvious to provide the muramyl dipeptide and a PD-1 axis antagonist in a kit for convenience of the user, in order to carry out the method of Tuohy et al.  Regarding claim 26(iii) it is noted that 
Section 2112.01(III) of the M.P.E.P.states
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).



Allowable Subject Matter
Claims 4, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643